DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16, 20-22, and 25-30 are pending in the application, with claims 26-30 withdrawn. Claims 16, 20-22, and 25 are examined herein.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP Publication No. H11202072 (“Higuchi”) (citations refer to previously attached machine translation) in view of US Publication No. 2011/0206174 (“Hallstadius”) further in view of GB Publication No. 933,500 (“GB500”).

Regarding claim 16, Higuchi discloses (see Fig. 5) a sintered nuclear fuel pellet (10), comprising a matrix of UO2 and particles (3) dispersed in the matrix ([0010], [0032]), wherein the particles comprise a uranium-containing material ([0013], [0038]), wherein each of the particles is encapsulated by a metallic coating (2) (Fig. 1, [0012]), wherein the uranium-containing material has a uranium density that is higher than the uranium density of UO2 ([0038]; see also [0028], [0035]; Higuchi discloses the particles may comprise uranium nitride (UN); uranium nitride has a higher uranium density than the uranium density of UO-2 as disclosed in [00017] of the instant Specification), 
wherein the uranium-containing material comprises at least UN ([0013], [0038]; see also [0028], [0035]) and wherein the nitrogen of the uranium-containing material is enriched to contain a higher percentage of the isotope 15N than natural N ([0014]).

Higuchi is silent as to the percentage of 15N and the metal of the coating. 

Hallstadius teaches (see Fig. 3) a sintered nuclear fuel pellet (10) comprising a uranium-containing material comprising UN, wherein the nitrogen of the uranium-containing material is enriched to contain a higher percentage of the isotope 15N than natural N and wherein the higher percentage is at least 90% by weight of the isotope 15N ([0031]). 

A POSA would have been motivated to modify the percentage of 15N in the uranium-containing material of Higuchi in view of Hallstadius’ teachings because Hallstadius teaches a higher percentage of 15N minimizes or reduces parasitic absorption of neutrons ([0014], [0031]).

GB500 teaches a metallic coating for encapsulating UN fuel (p. 1, ll. 29-38), characterized in that the metallic coating consists of V, Nb, or a V-Nb alloy (p. 1, ll. 61-65; p. 2, ll. 8-18). 

It would have been obvious to a POSA to have the metal coating of Higuchi-Hallstadius consist of V, Nb, or a V-Nb alloy, as taught by GB500, because GB500 teaches these materials protect the fissionable material from corrosion, help to retain fission products, and provide additional mechanical strength (p. 1, ll. 59-86). 
	
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Hallstadius and GB500 further in view of US Publication No. 2006/0285627 (“Lahoda”).

Regarding claim 20, Higuchi in view of Hallstadius and GB500 teaches the sintered nuclear fuel pellet according to claim 16, but does not teach wherein the particles also comprise a neutron absorber.

Lahoda teaches a uranium-containing material, such as uranium nitride, admixed with a neutron absorber ([0026], [0041]-[0042]). 

	A POSA would have been motivated to include a neutron absorber with the uranium-containing material of Higuchi-Hallstadius-GB500 as taught by Lahoda because Lahoda teaches this reduces cost and yields equivalent or superior reactivity hold-down ([0013]).

Regarding claim 22, Higuchi in view of Hallstadius and GB500 further in view of Lahoda teaches the sintered nuclear fuel pellet according to claim 20. Lahoda further teaches wherein the neutron absorber comprises ZrB2 ([0023]). A POSA would have been motivated to combine Higuchi, Hallstadius, GB500, and Lahoda as discussed above with regards to claim 20. 

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hallstadius and GB500 further in view of US Publication No. 2015/0170767 (“Venneri”).

Regarding claim 21, Higuchi in view of Hallstadius and GB500 teaches the sintered nuclear fuel pellet according to claim 16, but does not teach wherein the sintered nuclear fuel pellet comprises absorbing particles. 
Venneri teaches (see Fig. 1B) a sintered nuclear fuel pellet (100) comprising a uranium-containing material (120) dispersed in a matrix (110), wherein the sintered nuclear fuel pellet further comprises absorbing particles ([0052]).

It would have been obvious to a POSA to include absorbing particles as taught by Venneri in the fuel pellet of Higuchi-Hallstadius-GB500 for the predictable purpose of flattening the reactivity curve (Venneri, [0051]).

Regarding claim 25, Higuchi in view of Hallstadius and GB500 teaches the sintered nuclear fuel pellet according to claim 16. However, Higuchi is silent as to the size of the particles. 

Venneri teaches (see Fig. 1B) a sintered nuclear fuel pellet (100) comprising a uranium-containing material (120) dispersed in a matrix (110), wherein the particles have an extension that lies in the range from 100 microns to 2000 microns ([0007], [0061]; the diameter of particles which comprise UN may be, for example, 400, 500, 600, 700, or 800 microns, all of which fall within the claimed range). 

It would have been obvious to a POSA to have particles having an extension of 100-2000 microns since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. The skilled artisan would recognize that the size of the particles would affect the amount of fissile materials in the fuel pellet and the fuel burnup rate (Venneri, [0007], [0061]) and therefore also the performance of the pellet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646